As filed with the Securities and Exchange Registration No. 333-28769 Commission on June 29, 2017 Registration No. 811-05626 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 63 [X] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] Post-Effective Amendment No. 426 [X] (Check appropriate box or boxes.) Separate Account B (Exact Name of Registrant) Voya Insurance and Annuity Company (Name of Depositor) 909 Locust Street
